DETAILED ACTION
This non-final Office action is in response to the claims filed on January 9, 2020.
Status of claims: claims 1-11 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2020 was considered by the examiner. 

Drawings
The drawings are objected to because:  
The movement lever 6 of the transmission hinge 2 and the connecting rod 23 of the motion transmission mechanism 9 appear incorrectly to constitute the same element. Clarification required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 – are the movement lever 6 of the transmission hinge 2 and the connecting rod 23 of the motion transmission mechanism 9 the same element, as indicated in the figures? If yes, then proper correction and clarification is required in the claims as well as specification and figures. 
Claim 10 – the recitations of, such as but not limited to, “a first panel” “a hinge system” “a second panel” recited in conjunction with “the movement system of claim 1, wherein …” is confusing since, for example, “a first panel” is previously recited in claim 1.  Thus, is the first panel recited in claim 10 the same first panel recited in claim 1? Other elements recited in claim 10 that are recited in claim 1 are also equally unclear.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CD 103993796 (hereinafter “’796”).
‘796 discloses a movement system for a closure structure with folding movement, wherein said closure structure comprises: 
- a first panel 31, which is extended along a first extension direction between a first constrained flank, which is hinged to a support structure 12 around a hinging axis, and a first free flank; (see at least FIG. 5)
- a second panel 32, which is extended along a second extension direction between a second constrained flank, which is rotatably connected to the first free flank of said first panel, and a second free flank; 
wherein said movement system comprises a transmission hinge 50 intended to be placed to connect between the first free flank of said first panel and the second constrained flank of said second panel; wherein said transmission hinge comprises: 
- a first wing intended to be fixed to the first free flank of said first panel; 
- a movement lever 51 rotatably connected to said first wing around a first rotation axis; 
- a second wing, which is rotatably connected to said movement lever around a second rotation axis parallel to said first rotation axis, and is intended to be fixed to the second constrained flank of said second panel; (see FIG. 5)
wherein said movement system also comprises a motion transmission mechanism, which is mechanically connected to said movement lever and is intended to be kinematically connected to said first panel, in a manner such that, following the rotation of said first panel around said hinging axis, said motion transmission mechanism drives said movement lever to rotate around said first rotation axis; wherein said transmission hinge comprises a gear with conjugated profiles, which is placed to connect between said first wing and said second wing and is configured for transmitting a rotary motion between said first wing and said second wing, in a manner such that, following the rotation of said movement lever around said first rotation axis, said second wing is actuated by said gear with conjugated profiles to rotate around said second rotation axis. (claim 1)
‘796 further discloses wherein said gear with conjugated profiles comprises: - a first toothed wheel, which is fixed to said first wing, and is coaxial with said first rotation axis; - a second toothed wheel, which is fixed to said second wing, is coaxial with said second rotation axis, and is engaged with said first toothed wheel. (see FIG. 5) (claim 2)
‘796 further discloses wherein said motion transmission mechanism comprises: - a crank 422 intended to be rotatably connected to said support structure; - a connecting rod 43 rotatably connected to said crank and fixed to said movement lever. (claim 8)
‘796 further discloses wherein said first toothed wheel and said second toothed wheel have straight teeth. (claim 9)
‘796 discloses a closure structure with folding movement, comprising: 
- a first panel, which is extended along a first extension direction between a first constrained flank and a first free flank; 
- a hinge system, which is provided with a hinging axis, is mechanically connected to the first constrained flank of said first panel, and is intended to be mounted on a support structure in order to rotatably connect said first panel to said support structure around said hinging axis; 
- a second panel, which is extended along a second extension direction between a second constrained flank, which is rotatably connected to the first free flank of said first panel, and a second free flank; 
- an actuation system, which is mechanically connected to said first panel and is actuatable for driving said first panel to rotate around said hinging axis; 
- the movement system of claim 1, wherein the first wing of said transmission hinge is fixed to the first free flank of said first panel, and the second wing of said transmission hinge is fixed to the second constrained flank of said second panel. (see FIG. 5) (claim 10)
‘796 further discloses wherein said actuation system is configured for moving said closure structure between a closed position, in which said first panel and said second panel are arranged in succession one after the other and aligned according to said first extension directions and said second extension axis to close a passage, and an open position, in which said first panel and said second panel are arranged parallel to each other and side-by-side on one side of said passage; wherein: 
- with said closure structure in said closed position, said movement lever is substantially aligned with said first extension directions and said second extension axis, 
- with said closure structure in said open position, said movement lever is orthogonal to the first extension direction of said first panel, and the second extension direction of said second panel is orthogonal to said movement lever. (claim 11)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘796, as applied above, in view of DE 202018005400 U1 (hereinafter “’400”).
‘796 fails to disclose wherein said first toothed wheel and said second toothed wheel have helical teeth. 
‘400 teaches of two panels that are rotated via helical teeth 7A,7B.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the toothed wheels of ‘796 with the helical teeth of ‘400 in order to allow for bearing a larger load while offering smoother gear operation and reducing noise and vibration. (claim 3)
‘796 further discloses wherein one of said first toothed wheel and second toothed wheel is provided with at least one helical tooth extended around the corresponding rotation axis, and the other of said first toothed wheel and second toothed wheel is provided with a helical groove extended around the corresponding rotation axis and having shape conjugated with that of said helical tooth. (see at least FIG. 2 of ‘400) (claim 4)
‘796 further discloses wherein said helical tooth and said helical groove are extended around the corresponding rotation axis for an angle of at least 90 degrees. (see FIGS. 2 and 3) (claim 5)
‘796 further discloses wherein said transmission hinge comprises: - a first pin, which is mounted on said movement lever and is coaxial with said first rotation axis, wherein said first wing is hinged to said first pin; - a second pin, which is mounted on said movement lever and coaxial with said second rotation axis, wherein said second wing is hinged to said second pin. (see FIG. 2) (claim 6)
‘796 further discloses wherein said transmission hinge comprises a retention plate 11 (See FIG. 2) placed as a rotatable connection between said first pin and said second pin, wherein said first wing and said second wing are rotatably retained between said movement lever and said retention plate. (claim 7)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634